Citation Nr: 9907640	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-42 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from February to July 
1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  In a decision dated April 1992, the Board denied service 
connection for back disability; that decision was not 
appealed and became final.

2.  Evidence submitted since the Board's April 1992 decision 
is neither new nor material as it is cumulative of evidence 
considered by the April 1992 Board decision and because it 
does not bear directly and substantially upon the specific 
matter under consideration, whether the current back 
disability is related to service; also the recent evidentiary 
submissions need not be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim to 
service connection for a back disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the appellant's claim for service connection 
for back disability in April 1992.  That decision is final.  
We note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998), 38 C.F.R. § 20.1100 (1998).  Under 
pertinent law and regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
The credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Evidence considered by the Board in its April 1992 decision 
included service medical records, VA outpatient x-ray report 
dated September 1982, report of VA examination dated February 
1983, and a private physician's statement dated July 1990.

In summary, service medical records were negative for a back 
injury in service and service separation examination noted 
that the appellant's spine was normal.  The September 1982 VA 
outpatient x-ray report noted sponydlo-arthritic changes in 
some of the appellant's lumbar vertebra.  The February 1983 
report of VA examination noted that the appellant's spine had 
full range of motion and no back disability was found.  The 
private physician's statement dated July 1990 noted that the 
appellant was suffering from back strain and that the 
appellant reported that this was due to his period of active 
duty.

The Board in April 1992 denied service connection for back 
disability based on a careful review and weighing of the 
evidence of record at that time because, ultimately, it 
concluded that competent medical evidence had not been 
submitted showing a nexus, or link, between the abnormal back 
findings post service and the appellant's period of active 
duty.

The evidence received by the VA since the April 1992 Board 
decision consists of duplicate copies of service medical 
records, a duplicate copy of a VA outpatient x-ray report 
dated September 1982, and VA outpatient treatment notes for 
the period of July 1994 to July 1995, which are silent for 
the etiology or date of onset of the appellant's back 
problems.  Also, among the evidence received were private 
medical reports and statements.  A private x-ray report dated 
March 1995 reflects findings for degenerative joint disease, 
and private x-ray reports dated April and May 1996 reflect 
findings for osteoarthritis.  Private medical statements 
dated May and October 1996 reflect that the appellant has 
been treated for muscle spasms and that he has degenerative 
joint disease.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for back disability.  New 
evidence is that which is not merely cumulative of other 
evidence on the record.  Covin v. Derwinski, 1 Vet.App. 171, 
174 (1991) citing Williams v. Sullivan, 905 F.2d 214, 216 
(8th Cir. 1990).  Material evidence is that which is relevant 
and probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The 
most recent evidentiary submissions continue to show that 
which was previously shown on consideration of the claim by 
the Board in April 1992, which is that the appellant has a 
back disorder.  As such, the Board finds that the evidence 
most recently submitted is not new because it is cumulative 
of the evidence considered in the 1992 Board decision.  
Moreover, the Board finds that the treatment records showing 
a back disorder do not bear directly and substantially (to 
use the Secretary's wording) on the issue in dispute, which 
is whether or not the appellant has a back disability related 
to service.  More simply stated, the recent evidentiary 
submissions showing back disability do not help the Board 
resolve the critical inquiry in this matter, and, thus, are 
not probative.  This evidence is not so significant that it 
must be considered to fairly decide the merits of the claim.  
We note that there is no suggestion in recent evidentiary 
submissions that the appellant's back condition is in any way 
related to service.

While the recent evidentiary submissions show treatment for a 
back disability, as the evidence of record did at the time 
the Board denied the claim in April 1992, no evidence has 
been presented suggesting a its relationship to service.  
Therefore, we conclude that new and material evidence has not 
been presented to reopen the claim for service connection for 
back disability.  Accordingly, the Board does not have 
jurisdiction to consider the previously adjudicated claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet.App. 167, 171 (1996) (When new and 
material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted.").

In closing, the Board notes that we are not seeking evidence 
to establish a well grounded claim for service connection.  
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1996); 38 C.F.R. 
§ 3.303 (1996) (a well grounded claim requires evidence of a 
current disability, evidence of incurrence or aggravation of 
a disease or injury in service, and evidence of a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical 
evidence).  The Court has implicitly held that it is possible 
to submit new and material evidence to reopen a previously 
denied claim even though the claim is not well grounded.  
Elkins v. West, __ Vet.App. __, __, No. 97-1534, slip op. at 
5 (February 17, 1999)(en banc); Winter v. West, __ Vet.App. 
__, __, No. 97-2180, slip op. at 7 (February 17, 1999)(en 
banc).  However, in this particular case, the "material" 
evidence required for reopening may also coincide with the 
evidence required to well ground the claim were this claim 
reopened and considered on a de novo basis.  This is because 
the case was previously denied on the merits due to the 
absence of evidence establishing a relationship between the 
current back disability and the appellant's period of 
service, and not because of an absence of evidence showing 
the claimed disability or some other reason.  Therefore, we 
believe that in this case the only evidence that would be 
material, i.e. bear directly and substantially on the claim, 
and that must be considered in order to fairly decide the 
merits of the claim, would be evidence linking in some 
fashion the current back disability and the appellant's 
period of service.


ORDER

Having found that new and material evidence has not been 
presented to reopen the claim for service connection, the 
benefit sought on appeal remains denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


